Citation Nr: 0828052	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-34 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the creation of an overpayment of education benefits 
in the amount of 
$5,343.76 is valid.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the veteran served on active duty from 
April 1946 to August 1970.  He died in August 1984, and 
service connection has been established for his cause of 
death.  The appellant in this case is the veteran's son.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision by the Education Center 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The Board notes that in addition to contesting the validity 
of the overpayment, the appellant has requested a waiver of 
the overpayment.  However, the waiver claim was not 
adjudicated below, and a September 2006 letter to the 
appellant from the RO informed him that his claim for a 
waiver could not be considered while his disagreement on the 
validity of the debt was pending.  Further, he was informed 
that if there was still a debt when the disagreement as to 
the validity of the debt had been resolved, he could resubmit 
his request for a waiver.  In other words, the documents 
assembled for the Board's review do not reflect there has 
been an adjudication below of the appellant's request for a 
waiver of the overpayment.  By this decision, the Board 
concludes that the overpayment was properly created and 
calculated.  Consequently, the appellant's request for a 
waiver of recovery of this overpayment is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The record reflects the appellant received dependents' 
education assistance (DEA) benefits in 2005 and 2006 under 
Chapter 35 of Title 38, United States Code.

2.  Prior to his receipt of DEA benefits under Chapter 35, 
the appellant had already received an aggregate period of 
assistance under Chapters 30 and 31 in excess of 48 months.

3.  Nothing in the record indicates that the amount of the 
overpayment ($5,343.76) was improperly calculated, nor does 
the appellant contend otherwise.


CONCLUSION OF LAW

An overpayment of education benefits in the calculated amount 
of $5,343.76 has been properly created and assessed against 
the appellant.  38 U.S.C.A. § 3695 (West 2002); 38 C.F.R. § 
21.4020 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In this regard, the Board observes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duties to notify and assist under the VCAA are relevant 
to Chapter 51 of Title 38 of the United States Code but do 
not apply in vocational rehabilitation benefits situations, 
which are governed by Chapter 31 of Title 38.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); see also Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).  More importantly, 
the Court has held that the VCAA does not apply to 
overpayment claims.  See Lueras v. Principi, 18 Vet. App. 435 
(2004).  Therefore, the VCAA is not applicable in the instant 
case.

The Board notes that while the appellant has requested a 
waiver of recovery of the overpayment of the education 
benefits, he has also contested the validity of the debt.  In 
Schaper v. Derwinski, 1 Vet. App. 430 (1991), the Court held 
that, before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

The Board observes that the record reflects both the 
appellant and his father are veterans of the U.S. military.  
However, as the overpayment in this case is from DEA benefits 
that are based upon the father's cause of death being service 
connected, he is identified as the veteran in this case.

Historically, an August 2002 rating decision established 
service connection for the cause of the veteran's death, and 
also established basis eligibility to DEA benefits from the 
date of the veteran's death.  The appellant subsequently 
applied for these benefits in November 2005.  A February 2006 
decision by the Education Center reflects the appellant was 
informed he was entitled to 45 months of DEA benefits, and 
that he could use these benefits before August 21, 2010.  
Later that same month, the Education Center informed the 
appellant that he would be receiving DEA benefits for 
education courses taken in 2005 and 2006.  

The record reflects, however, that prior to his receipt of 
DEA benefits under Chapter 35, the appellant had already 
received an aggregate period of assistance under Chapters 30 
and 31 in excess of 48 months.  Specifically, 20 months and 9 
days of Chapter 30 benefits, and 52 months and 25 days of 
Chapter 31 benefits.

Generally an individual entitled to basic educational 
assistance under Chapter 30 is entitled to 36 months of 
educational assistance benefits.  38 U.S.C.A. § 3013(a)(1) 
(West 2002); 38 C.F.R. § 21.7072 (2007).  Individuals 
entitled to vocational rehabilitation under Chapter 31 are 
entitled to 48 months of educational assistance unless the 
Secretary of VA determines, under certain circumstances, that 
an extension of such period is necessary to enable a veteran 
to achieve a vocational goal.  38 U.S.C.A. § 3105; 38 C.F.R. 
§ 21.70, 21.78.  Although an individual may be entitled to 
benefits under various education programs, there is a limit 
as to the total aggregate period for which any person may 
received educational assistance under two or more educational 
programs.  The statutes and regulations limit such 
educational assistance to no more than 48 months.  38 
U.S.C.A. § 3695; 38 C.F.R. § 21.4020.  These sections of the 
statutes and regulations furthermore provide specifically 
that no person may receive assistance under Chapter 31 in 
combination with assistance under any other enumerated 
educational programs in excess of 48 months unless the 
Secretary of VA determines that additional months of benefits 
under Chapter 31 are necessary to accomplish the purpose of a 
rehabilitation program in the individual case.  38 U.S.C.A. § 
3695(b); 38 C.F.R. § 21.4020(b).  However, no contention has 
been advanced by the appellant to indicate the latter is 
applicable in this case.

The appellant does not dispute that he received an aggregate 
period of assistance under Chapters 30 and 31 in excess of 48 
months prior to his receipt of DEA benefits.  Inasmuch as the 
DEA benefits were in excess of the total amount of education 
benefits allowed under the law, the Board finds that the 
overpayment was properly created.  Moreover, nothing in the 
record indicates that the amount of the overpayment 
($5,343.76) was improperly calculated, nor does the appellant 
contend otherwise.  Inasmuch as the amount of the overpayment 
stands unchallenged and unrefuted, the Board concludes that 
it was properly calculated.

The appellant's contentions, in both his Notice of 
Disagreement and Substantive Appeal, go toward the amount of 
fault between himself and VA in the creation of the 
overpayment.  Further, he contended in his Substantive Appeal 
that recovery of the overpayment would result in financial 
hardship.  However, these contentions go to the elements of 
equity and good conscience under 38 C.F.R. § 1.965 for 
determining whether waiver of overpayment is warranted.  As 
noted in the Introduction, that issue is not currently before 
the Board.

For these reasons, the Board finds that an overpayment of 
education benefits in the calculated amount of $5,343.76 has 
been properly created and assessed against the appellant.  
Consequently, the benefit sought on appeal must be denied.


ORDER

Inasmuch as an overpayment of education benefits in the 
calculated amount of $5,343.76 has been properly created and 
assessed against the appellant, the benefit sought on appeal 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


